Citation Nr: 1718297	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for depressive disorder not otherwise specified as secondary to the service-connected prostate cancer status post radical prostatectomy.


REPRESENTATION

Veteran represented by:	Christopher Loiacano, Agent 



ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from May 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA).  

In September 2016, the Veteran withdrew his prior request for a Board hearing.  

In April 2013, the RO denied claims for (1) an increased rating for prostate cancer status post radical prostatectomy associated with herbicide exposure, and (2) a total disability rating based on individual unemployability due to service-connected disability (TDIU).  In June 2013, the Veteran, through his representative, filed a notice of disagreement (NOD) disagreeing with the denial of both claims.  In response, the RO issued a statement of the case (SOC) in April 2015 addressing the increased rating claim for prostate cancer, but not expressly addressing the TDIU issue.  The Veteran did not thereafter file a substantive appeal to perfect the appeal.  As the Veteran did not perfect his appeal, and because the TDIU issue arose a component of the increased rating claim for prostate cancer, the Board finds that no further action is needed at this time as to the TDIU issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Cogburn v. McDonald, 809 F.3d 1232, 1235 (Fed. Cir. 2016).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded for issuance of a supplemental statement of the case (SSOC).  The RO last adjudicated the appeal in a February 2013 SOC.  Since that time, additional relevant evidence has been added to the claims file.  The Board sent the Veteran a letter asking if he would like to waive initial RO review of this evidence, but he responded in March 2017 that he would not like to waive this right.  Instead, he asked the Board to remand the case for initial RO review of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

After completing any preliminary action needed, readjudicate the remanded claim with consideration of the evidence received since the February 2013 SOC.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

